TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00754-CR



                                   Salome Hernandez, Appellant

                                                 v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. D-1-DC-13-301131, THE HONORABLE KAREN SAGE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                   Appellant Salome Hernandez seeks to appeal from a judgment of conviction for

attempted possession of a deadly weapon in a penal institution. See Tex. Penal Code §§ 15.01,

46.10. The trial court has certified that this is a plea-bargain case and Hernandez has no right of

appeal. Accordingly, the appeal is dismissed for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).



                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: November 22, 2013

Do Not Publish